Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 3/10/2021 is acknowledged.
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/10/2021.



DETAILED ACTION
	This is the first action on the merits for application 16/099033.  Claims 1-18 are currently pending in this application. Claims 1-9, 12-18 are under examination.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  



Double Patenting
Claims 1-18 of this application is patentably indistinct from claims 1-19 of Application No. 16/099041. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/099041 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims all the elements in the current application.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-9, 12-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by PERISSINOTTO (2012/0040790).

Regarding Claim 1, PERISSINOTTO teaches A hydraulic tensioning device for a chain drive, the hydraulic tensioning device comprising: a holder (3); a tensioning piston (4) that is guided in the holder (3), the tensioning piston (4) including locking grooves (17) on an outer peripheral surface thereof; a locking element (18) that has at least two annular sections (19) and at least two radial extensions (21), the locking element (18) is movable into engagement with one of the locking grooves (17) using the at least two annular sections (19); a clamping stop (24) and a sliding stop (24) on the holder that are spaced apart from each other in an axial direction; at least two axial extensions (22) on the holder (3) that extend in the axial direction between a clamping stop plane and a 

Regarding Claim 2, PERISSINOTTO teaches wherein two of the at least two axial extensions (22) enclose a locking section in a peripheral direction, and one of the at least two annular sections is movable into engagement with one of the locking grooves in an area of the locking section.

Regarding Claim 3, PERISSINOTTO teaches wherein the locking element (18) has exactly two of the annular sections (19) and exactly two of the radial extensions (21) and the holder has exactly two of the axial extensions (22) that enclose two locking sections in a circumferential direction.

Regarding Claim 4, PERISSINOTTO teaches wherein the holder comprises a cylindrical hollow space, and the tensioning piston (4) is guided via the cylindrical hollow space.

Regarding Claim 5, PERISSINOTTO teaches wherein the at least two axial extensions (22) have a tapered section on both sides in a peripheral direction in an axial section between the clamping stop plane and the sliding stop plane, and the sliding stop is formed in the sliding stop plane (Fig. 7).



Regarding Claim 7, PERISSINOTTO teaches wherein in an area of the gap of the locking element, two end sections (31) of the locking element (18) extend opposite to each other, partial sections of the two end sections are spaced apart from each other in a peripheral direction, extend outward in a radial direction, and are movable into contact with the sliding stop (Figs. 7, 8).

Regarding Claim 8, PERISSINOTTO teaches wherein actuation sections (section 31 preceding the end portion) connect to the partial sections in a direction of the gap of the locking element, and the actuation sections extend in a direction of the opposite end section (31)(Figs. 7, 8).

Regarding Claim 9, PERISSINOTTO teaches wherein at least one of the at least two axial extensions (22) is arranged in a radial direction between the tensioning piston (4) and one of the at least two radial extensions (21) of the locking element (18).

Regarding Claim 12, PERISSINOTTO teaches A hydraulic tensioning device, comprising: a holder; a tensioning piston guided in the holder (3), the tensioning piston (4) including locking grooves (17) on an outer peripheral surface thereof; a locking element (18) having at least two annular sections (19) and at least two radial extensions (21), the at least two annular sections (19) being movable into engagement with one of 

Regarding Claim 13, PERISSINOTTO teaches wherein the holder comprises a cylindrical hollow space, and the tensioning piston (4) is guided in the cylindrical hollow space.

Regarding Claim 14, PERISSINOTTO teaches wherein the two axial extensions (22) have a tapered section on both sides in a peripheral direction in an axial section between a clamping stop plane defined by the clamping stop and the sliding stop plane (Fig. 7).

Regarding Claim 15, PERISSINOTTO teaches wherein the locking element (18) is formed in one piece and one of the at least two radial extensions (21) includes an open gap.

Regarding Claim 16, PERISSINOTTO teaches wherein the locking element (18) includes two end sections between which the open gap is provided, the two end sections (31) extend in opposite directions to each other, partial sections of the two end 

Regarding Claim 17, PERISSINOTTO teaches wherein actuation sections (section 31 preceding the end portion) are provided by the end sections and are movable in a direction of the opposite end section (31)(Figs. 7, 8).

Regarding Claim 18, PERISSINOTTO teaches wherein at least one of the at least two axial extensions (22) is arranged in a radial direction between the tensioning piston (4) and one of the at least two radial extensions (21) of the locking element (18).


The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654